COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-225-CR
NO. 2-03-226-CR
 
PATRICK CREAMER                                                            
APPELLANT
V.
THE STATE OF TEXAS                                                            
STATE
------------
FROM THE 396TH DISTRICT COURT OF
TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
AND JUDGMENT
------------
Appellant Patrick Creamer is attempting to
appeal from his convictions for indecency with a child by contact and attempted
indecency with a child by contact. On July 1, 2003, we notified appellant of our
concern that we lacked jurisdiction over the appeals because the notices of
appeal were untimely. See Tex. R. App. P. 25.2(a), 26.2(a), 26.3.
Appellant has not responded to our jurisdiction letter or otherwise stated
grounds for continuing the appeal. Accordingly, we dismiss the appeals for want
of jurisdiction. See Tex. R. App. P. 43.2(f), 44.3.
 
                                                                       
PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: August 14, 2003

1. See Tex. R. App. P. 47.4.